Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to the amendment and remarks filed on 04/19/2021.
Claims 1-30 are currently pending.
Claims 1-30 are rejected.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 5-13, 17-19, 21-26, 29-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aleksandar Damnjanovic et al (US 20130016649 A1).
 For Claim 1, Damnjanovic discloses a method for wireless communication at a user equipment (UE) (Damnjanovic teaches, in FIG. 6, lines 2-4, a methods for wireless communication at UE 406), comprising:
for direct communications between the UE and a base station and a second band for indirect communications between the UE and the base station via a wireless node (Damnjanovic teaches, in ¶ 0251, lines 7-10, that the a terminal UE may be served by an eNB on a first frequency, while the terminal U E is served by a relay UE on a second frequency);
 configuring the wireless node to forward one or more downlink signals, received from the base station on the first band, to the UE on the second band or to forward one or more uplink signals, received from the UE on the second band, to the base station on the first band (Damnjanovic teaches, in ¶ 0271, lines 1-3, that the first UE may receive, from the first apparatus, a control signal to activate or deactivate the relaying to the second apparatus. Damnjanovic clarifies, in ¶ 0267, lines 2-4, that the first apparatus would correspond to an eNB and the second apparatus would correspond to a terminal UE); and 
communicating with the base station on the first band and the wireless node on the second band based at least in part on the configuring (Damnjanovic teaches, in ¶ 0266, lines 2-3, that At 1204, the first UE may relay the received data to a second apparatus. Damnjanovic clarifies, in ¶ 0267, that if the operations 1200 are performed by a relay UE transmitting downlink data, the first apparatus would correspond to an eNB and the second apparatus would correspond to a terminal UE. If the operations 1200 are performed by a relay UE transmitting uplink data, the first apparatus would correspond to the terminal UE and the second apparatus would correspond to the eNB). 
For Claim 3, Damnjanovic discloses a method, wherein communicating with the base station on the first band and the wireless node on the second band comprises: 
terminal UE 406 communicating directly with eNB 402 on a first frequency f1); and 
communicating indirectly with the base station via the wireless node on the second band (Damnjanovic teaches, in in ¶ 0269, lines 4-6, that the relay UE may receive data from the first apparatus at 1202 via a first frequency band and may relay the data to the second apparatus via a second frequency band at 1204).
For Claims 5, 21, Damnjanovic discloses method, wherein the communicating comprises: determining that the one or more downlink signals are scheduled to be transmitted to the UE from the base station on the first band; and Page 2 of 10App. No. 16/656,561PATENT Amendment dated April 19, 2021 Reply to Office Action dated December 22, 2020 receiving, from the wireless node on the second band, at least a subset of the one or more downlink signals scheduled to be transmitted to the UE from the base station (Damnjanovic teaches, in ¶ 0266, lines 2-3, that At 1204, the first UE may relay the received data to a second apparatus. Damnjanovic clarifies, in ¶ 0267, that if the operations 1200 are performed by a relay UE transmitting downlink data, the first apparatus would correspond to an eNB and the second apparatus would correspond to a terminal UE.).
For Claims 6, 22, Damnjanovic discloses a method, wherein the receiving comprises: receiving, from the wireless node on the second band, all of the one or more downlink signals scheduled to be transmitted to the UE from the base station (Damnjanovic teaches, in ¶ 0253, lines 7-10, that Time domain multiplexing (TDM) partitioning may be employed to avoid simultaneous reception at the UE 406. Utilizing TDM in this manner, the UE may be either receiving from or transmitting to either the eNB 402 or the relay UE 404).
For Claims 7, 23, Ge discloses a method, wherein the receiving comprises: receiving, from the base station on the first band, a first subset of the one or more downlink signals scheduled to be terminal UE 406 may be served on carrier frequency f1 by the eNB 402. However, the terminal UE 406 may be served by the relay UE 404 on carrier frequency f2).
For Claims 8, 24, Damnjanovic discloses a method, wherein configuring the wireless node to forward the one or more downlink signals comprises: configuring the wireless node to forward the at least the subset of the one or more downlink signals scheduled to be transmitted to the UE from the base station (Damnjanovic teaches, in ¶ 0252, lines 6-9, that  the terminal UE 406 may be served on carrier frequency f1 by the eNB 402. However, the terminal UE 406 may be served by the relay UE 404 on carrier frequency f2).
For Claims 9, 25, Damnjanovic discloses a method, wherein the communicating comprises: identifying the one or more uplink signals to be transmitted to the base station (Damnjanovic teaches, in ¶ 0267, that if the operations 1200 are performed by a relay UE transmitting uplink data, the first apparatus would correspond to the terminal UE and the second apparatus would correspond to the eNB); and transmitting at least a subset of the one or more uplink signals to the wireless node on the second band, wherein the at least the subset of the one or more uplink signals is to be forwarded by the wireless node to the base station on the first band (Damnjanovic teaches, in ¶ 0266, lines 2-3, that At 1204, the first UE may relay the received data to a second apparatus. Damnjanovic clarifies, in ¶ 0267, that if the operations 1200 are performed by a relay UE transmitting uplink data, the first apparatus would correspond to the terminal UE and the second apparatus would correspond to the eNB).
For Claim 10, Damnjanovic discloses a method, wherein the transmitting comprises: transmitting all of the one or more uplink signals to the wireless node on the second band, wherein all of the one or more uplink signals are to be forwarded by the wireless node to the base station on the first band (Damnjanovic teaches, in ¶ 0266, lines 2-3, that At 1204, the first UE may relay the received data to a second apparatus. Damnjanovic clarifies, in ¶ 0267, that if the operations 1200 are performed by a relay UE transmitting uplink data, the first apparatus would correspond to the terminal UE and the second apparatus would correspond to the eNB).
For Claim 11, Damnjanovic discloses a method, further comprising: transmitting a first subset of the one or more uplink signals to the base station on the first band (Damnjanovic teaches, in ¶ 0266, lines 2-3, that At 1204, the first UE may relay the received data to a second apparatus. Damnjanovic clarifies, in ¶ 0267, that if the operations 1200 are performed by a relay UE transmitting uplink data, the first apparatus would correspond to the terminal UE and the second apparatus would correspond to the eNB); and 
transmitting a second subset of the one or more uplink signals to the wireless node on the second band, wherein the second subset of the one or more uplink signals is to be forwarded by the wireless node to the base station on the first band (Damnjanovic teaches, in ¶ 0266, lines 2-3, that At 1204, the first UE may relay the received data to a second apparatus. Damnjanovic clarifies, in ¶ 0267, that if the operations 1200 are performed by a relay UE transmitting uplink data, the first apparatus would correspond to the terminal UE and the second apparatus would correspond to the eNB).
For Claim 12 Damnjanovic discloses a method, wherein configuring the wireless node to forward the one or more uplink signals comprises: configuring the wireless node to forward the at least the subset of the one or more uplink signals transmitted to the wireless node on the terminal UE 406 may be served on carrier frequency f1 by the eNB 402. However, the terminal UE 406 may be served by the relay UE 404 on carrier frequency f2.
Damnjanovic clarifies, in ¶ 0267, that if the operations 1200 are performed by a relay UE transmitting uplink data, the first apparatus would correspond to the terminal UE and the second apparatus would correspond to the eNB).
For Claim 13 Damnjanovic discloses a method, wherein configuring the wireless node to forward the one or more downlink signals or the one or more uplink signals comprises: configuring a format for forwarding (Damnjanovic teaches, in ¶ 0049, that the TX data processor 214 formats, codes, and interleaves the traffic data for each data stream based on a particular coding scheme selected for that data stream to provide coded data) the one or more downlink signals or the one or more uplink signals (Damnjanovic teaches, in ¶ 0266, lines 2-3, that At 1204, the first UE may relay the received data to a second apparatus. Damnjanovic clarifies, in ¶ 0267, that if the operations 1200 are performed by a relay UE transmitting uplink data, the first apparatus would correspond to the terminal UE and the second apparatus would correspond to the eNB).
For Claim 17, Damnjanovic discloses a method, wherein the UE is configured to communicate with the base station on the first band using a first set of antennas, and the UE is configured to communicate with the wireless node on the second band using a second, additional set of antennas (Damnjanovic teaches, in ¶ 0044, lines 9-10, that Access terminal 116 (AT) is in communication with antennas 112 and 114).
For Claims 18, 29-30, please refer to the rejection of Claim 1, above.
For Claims 19, please refer to the rejection of Claim 3, above.
For Claims 26, please refer to the rejection of Claim 13, above.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Aleksandar Damnjanovic et al (US 20130016649 A1) in view of Feng Ge et al (US 20150172846 A1).
For Claim 2, Damnjanovic discloses all of the claimed subject matter with the exception that of transmitting, from the UE, a configuration message to the wireless node indicating that the wireless node is to forward the one or more downlink signals to the UE.
However, Ge in analogous art discloses transmitting, from the UE, a configuration message to the wireless node indicating that the wireless node is to forward the one or more downlink signals to the UE (Ge teaches, in ¶ 0071, lines 15-20, sending, by the MTC device, one or more discovery signals to the relay device, and receiving a response message from the relay device  indicating that the relay device is available to serve as a relay).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the communication system taught in Damnjanovic with the discovery signal of Ge. The motivation is to enable the relay device to indicate availability to perform the message relaying.

 

Claims 4, 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Aleksandar Damnjanovic et al (US 20130016649 A1) in view of Si Nguyen et al (US 20170295517 A1).
For Claims 4, 20, Damnjanovic discloses all of the claimed subject matter with the exception that the wireless node is a remote radio head for the UE.
However, Nguyen in analogous art discloses that the wireless node is a remote radio head for the UE (Nguyen teaches, in ¶ 0052, lines 1-4, that FIG. 1d illustrates an exemplary structure of eNodeB 106. The eNodeB 106 can include at least one remote radio head (“RRH”) 132 (typically, there can be three RRH 132)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the communication system taught in Damnjanovic with the dual connectivity of Nguyen. The motivation is to allow user equipment to receive data simultaneously from different eNodeBs in order to boost performance [Nguyen: ¶ 0079, lines 1-3].
For Claim 16, Ge discloses all of the claimed subject matter with the exception of communicating with the base station to determine an updated hybrid automatic repeat request (HARQ) timeline for providing HARQ feedback to the base station for the one or more downlink signals.
However, Nguyen in analogous art discloses communicating with the base station to determine an updated hybrid automatic repeat request (HARQ) timeline for providing HARQ feedback to the base station for the one or more downlink signals (Nguyen teaches, in ¶ 0075, lines 7-11, that the scheduler can be designed to determine which user equipment to 2ms in advance of when the data is transmitted over the air. The H-ARQ ACK/NACK can be sent from the user equipment 4ms after the data has been received).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the communication system taught in Ge with the dual connectivity of Nguyen. The motivation is to allow user equipment to receive data simultaneously from different eNodeBs in order to boost performance [Nguyen: ¶ 0079, lines 1-3].


Claims 14, 27 are rejected under 35 U.S.C. 103 as being unpatentable Aleksandar Damnjanovic et al (US 20130016649 A1) in view of Daniel Schwab et al (US 20180294867 A1).
For Claims 14, 27, Damnjanovic discloses all of the claimed subject matter with the exception that one or more downlink signals or the one or more uplink signals are forwarded in the form of raw or compressed in-phase (I) and quadrature (Q) samples of the one or more downlink signals or the one or more uplink signals.
However, Schwab in analogous art discloses that one or more downlink signals or the one or more uplink signals are forwarded in the form of raw or compressed in-phase (I) and quadrature (Q) samples of the one or more downlink signals or the one or more uplink signals (Schwab teaches, in ¶ 0109, that the DSP unit 510 is configured to digitally down-convert the real downlink digital samples to produce baseband digital in-phase and quadrature samples).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the communication system taught in Damnjanovic with the repeater system of Schwab. The motivation is to improve the wireless radio frequency (RF) coverage provided by one or more base stations [Schwab: ¶ 0002, lines 1-3].



Claims 15, 28 are rejected under 35 U.S.C. 103 as being unpatentable Aleksandar Damnjanovic et al (US 20130016649 A1) in view of Wanshi Chen et al (US 20100238823 A1).
For Claims 15, 28, Damnjanovic discloses all of the claimed subject matter with the exception that one or more downlink signals are forwarded in the form of decoded transport blocks, decoded control information, or both.
However, Chen in analogous art discloses that the one or more downlink signals are forwarded in the form of decoded transport blocks, decoded control information, or both (Chen teaches, in ¶ 0057, lines 10-16, that the a receive processor to obtain decoded data and control information sent by UE 120. Processor may provide the decoded data to a data sink and the decoded control information to controller/processor).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the communication system taught in Damnjanovic with the repeater system of Chen. The motivation is to process (e.g., demodulate, deinterleave, and decode) the detected symbols [Chen: ¶ 0056, lines 11-13].


Response to Arguments
Applicant's arguments filed 04/19/2021 have been fully considered but they are not persuasive. Examiner will respond in the rebuttal that follows:


 35 U.S.C. § 102 

 Accordingly, Examiner submits that the independent claims are not yet allowable over the prior art. Therefore, the rejection of claims 1, 3, 5-13, 17-19, 21-26, 29-30  under 35 U.S.C. § 102 are hereby maintained.

35 U.S.C. § 103 
Claims 2, 4, 14-16, 20, 27-28 each depend from one of claims 1 and 18, and claims 1 and 18 stand rejected over the prior art for at least the reasons explained above. Additionally, claims 2, 4, 14-16, 20, 27-28  have been rejected on their own merits. Therefore, claims 2, 4, 14-16, 20, 27-28  are also not yet allowable for at least the same reasons that claims 1 and 18 are allowable. (see rejection above).
Consequently, in view of the above response, the rejection of claims 1-30 in this office action is hereby made final.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Moshfeghi et al (US 10277370 B2) pertains to a communication system, wherein the relay device receives the data stream from the first device over a first frequency channel and relays the data stream to the second device over a second different frequency channel.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED A KAMARA whose telephone number is (571)270-5629.  The examiner can normally be reached on M-F 9AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HADI ARMOUCHE can be reached on (571) 270-3618.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR 






/MOHAMED A KAMARA/Primary Examiner, Art Unit 2412